DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/29/21	 has been entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16, 18-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palma (US 20160310215 A1).

For claim 1, Palma teaches  An apparatus [10] for customized saturation biopsy, comprising: 
a pathology mapping unit [relevant computing portion of computer 415 (not shown) per ¶51] for identifying a plurality of regions of a biopsy area to perform a biopsy; [per Figs. 10-13 and ¶¶50-55]; 
a grid assembly [100-200, 700] coupled to the pathology mapping unit, the grid assembly having an external grid [120 / 212], the external grid being one of a floating grid visually and physically projected onto the biopsy area [Fig. 17] or a controllable electromechanical grid overlying the biopsy area [Figs. 1-9 and 16];
and a display coupled to the pathology mapping unit to display information corresponding to the plurality of regions of the biopsy area for the biopsy, [per ¶51], 
wherein the pathology mapping unit is configured to control a configuration of the external grid and the information corresponding to the plurality of regions of the biopsy area for the biopsy.  [customizable display on target area shown in Fig. 17; movement shown in Fig. 8-9 automated per ¶73 and ¶77]. 

For claim 2, Palma teaches  The apparatus of claim 1, further comprising: an imaging probe [12, 14] coupled to the pathology mapping unit configured to acquire at least one image of the biopsy area, [¶¶34-35], 
wherein the display is configured to display the at least one image for the biopsy. [e.g., Figs. 10-13 and Fig. 17]. 

For claim 3, Palma teaches  The apparatus of claim 1, further comprising: an interface coupled to the display, the interface being configured to supply information for the biopsy to the pathology mapping unit. [schematic / image navigation and acquisition per ¶¶51-52 constitutes at least a form of an ‘interface’]. 

For claims 4 and 14, Palma teaches the interface includes at least two visual displays corresponding to the plurality of regions of the biopsy area. [any two regions shown in any of Figs. 10-13 and 17, including multiple slices, constitutes two visual displays as claimed].  

For claims 5 and 15, Palma teaches the biopsy area is at least one of a gland, an organ or a lesion.  [breast being target tissue which is both gland and organ having a lesion as detailed throughout entire disclosure]. 

For claims 6 and 16, Palma teaches the controllable electromechanical grid comprises at least one aperture [212 / 318 in Fig. 7 and Fig. 16 – verbatim apertures per ¶46], the at least one aperture being selectively and actively actuatable in an electromechanical manner to open or close the at least one aperture for selective access to a select area for the biopsy. [motorized lowering / raising of holder 200 per ¶73 and per end of ¶77 motorized positioning of biopsy tool 300 with stopper 320 covering aperture 318 and 212 constitutes actuatable apertures in an electromechanical manner] [Examiner notes that because claim 1 optionally encompasses either an electromechanical grid or a projected grid, and because Palma teaches a projected grid in Fig. 17, claim 6 is thereby also taught]. 

For claims 8 and 18, Palma teaches the information corresponding to the plurality of regions for the biopsy includes at least one of grid location information or a depth of needle insertion for the biopsy.  [depth and coordinate location information displayed, analyzed, and provided to the user is a central feature throughout the entire disclosure of Palma in all embodiments of the reference – see at least ¶52, ¶58, ¶¶61-62]. 

For claims 9 and 19, Palma teaches wherein: the information corresponding to the plurality of regions for the biopsy includes analyzed information of a disease for which to perform the biopsy. [lump and lesion determination of breast tissue is a central feature of analytical focus by the imaging and grid usage of all embodiments throughout the entire disclosure of Palma – see at least ¶2, lesion 420 in Figs. 12-13, Fig. 14 step 508, lesion image ‘slices’ 420 in Fig. 10]. 

For claim 10, Palma teaches  The apparatus of claim 1, wherein: the pathology mapping unit automatically determines a schema to identify the plurality of regions of the biopsy area for the biopsy.  [lesion display and tomographic analysis throughout entire disclosure – esp. Figs. 10-13 with lesion 420 depicted — constitutes an automatic ‘schema’ determination for area biopsy]. 

For claim 11, Palma teaches  A customizable saturation biopsy system [10] to perform a biopsy, the system comprising a controller [relevant portion of computer 415 (not shown) per ¶51], a pathology mapping unit [relevant computing portion of computer 415] and a display [screen 416 (not shown) per ¶51], the controller being adapted to: 
identify in communication with the pathology mapping unit a plurality of regions of a biopsy area for the biopsy; [tomographic reconstruction including image slicing and layering and display in Figs. 10-13 and Fig. 17 includes at least a form of region identification including subroutine communication (i.e., between a mapping unit and a controlling portion)]; 
configure a grid assembly [Fig. 7, Figs. 16-17] coupled to the pathology mapping unit disposed externally to the biopsy area to identify one or more sample locations for the biopsy [e.g., lesion outline 420 shown in Fig. 17 or on display shown in Figs. 10-13], the grid assembly having an external grid [all grid embodiments in Palma are ‘external’], the external grid being one of a floating grid visually and physically projected onto the biopsy area [Fig. 17] or a controllable electromechanical grid overlying the biopsy area; [Figs. 7 and 16]; 
and display information on the display corresponding to the plurality of regions of the biopsy area and the grid assembly for the biopsy.  [per ¶51]. 

For claim 12, Palma teaches  The system of claim 11, further comprising: an imaging probe [12, 14] in communication with the controller, the controller being further adapted to acquire at least one image of the biopsy area from the imaging probe and to display the at least one image on the display. [¶¶34-35, Figs. 10-13, Fig. 17]. 

For claim 13, Palma teaches  The system of claim 11, further comprising: an interface in communication with the controller, the controller being further adapted to [schematic / image navigation and acquisition per ¶¶51-52 constitutes at least a form of an ‘interface’].

For claim 20, Palma teaches  A method for customized saturation biopsy, comprising: 
identifying a plurality of regions of a biopsy area for a biopsy; [Fig. 14 steps 502-506; Fig. 15 steps 602-618]; 
automatically configuring a grid assembly [Fig. 7, Figs. 16-17] disposed externally to the biopsy area, the grid assembly having an external grid [all grid embodiments in Palma are ‘external’], the external grid being one of a floating grid visually and physically projected onto the biopsy area [Fig. 17] or a controllable electromechanical grid overlying the biopsy area; [Figs. 7 and 16]; 
displaying information corresponding to the plurality of regions of the biopsy area and the grid assembly; [per ¶51 and Figs. 10-13]; 
and performing the biopsy in one or more of the plurality of regions of the biopsy area according to the grid assembly identifying one or more sample locations for the biopsy and the information corresponding to the plurality of regions. [throughout entire disclosure – see at least Fig. 15 steps 620-638]. 

For claim 22, Palma teaches  The method of claim 20, wherein: the information corresponding to the plurality of regions includes at least one of grid location information for the one or more sample locations for the biopsy, a depth of needle insertion  [depth and coordinate location information displayed, analyzed, and provided to the user is a central feature throughout the entire disclosure of Palma in all embodiments of the reference – see at least ¶52, ¶58, ¶¶61-62], or analyzed information corresponding to a disease for which to perform the biopsy.  [lump and lesion determination of breast tissue is a central feature of analytical focus by the imaging and grid usage of all embodiments throughout the entire disclosure of Palma – see at least ¶2, lesion 420 in Figs. 12-13, Fig. 14 step 508, lesion image ‘slices’ 420 in Fig. 10].

Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791